                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 THOMAS W. ZACH,

                              Plaintiff,
        v.
                                                                          ORDER
 JAMES THORPE, ROBERT SCHENCK,
                                                                       16-cv-442-jdp
 KAREN GOURLIE, WELCOME ROSE,
 TIMOTHY LUNDQUIST, and JEAN CARLSON,

                              Defendants.


 THOMAS W. ZACH,

                              Plaintiff,
        v.
                                                                          ORDER
 BRIAN BEAHM, TROY HERMANS,
 ROBERT SCHENCK, BOB BRYZENSKI, BRENNAN,
                                                                       16-cv-823-jdp
 LOGAN, TODD JOHNSON, DON RENFRO,
 RANDY BERZ, DEIDRE MORGAN, SARA POLK,
 CHRISTINE BRATZ, DR. DELAP, and K. LOVELL,

                              Defendants.


       Plaintiff Thomas W. Zach, appearing pro se, is a former state prisoner at the Thompson

Correctional Center. In case no. 16-cv-442-jdp, Zach brings claims that prison officials denied

him necessary dental care, in part because of his race. In case no. 16-cv-823-jdp, he brings

claims that prison staff failed to properly treat his dental pain and then conspired to give him

a false conduct report that resulted in him serving 43 days of segregation and being transferred

away from his family.

       In September 28, 2018 orders in both cases, I denied Zach’s motions for the court’s

assistance in recruiting him counsel. See Dkt. 35 in the ’442 case and Dkt. 45 in the ’823 case.
Zach stated that he suffers from medical and logistical problems that make it more difficult to

prepare documents, but I concluded that he appeared capable of filing submissions and I

explained that I would be willing to consider extension of court deadlines if his impediments

keep him from accomplishing his tasks. Id.

       Now Zach has filed a motion for reconsideration of that decision. He includes a letter

from his mother stating that he has been helping his with his written submissions but can no

longer do so. I take the motion for reconsideration to have been prepared by Zach himself. He

describes his medical problems and the way it affects his ability to prepare documents. He

believes that he will not be able to do nearly as effective a job with his pending cases as his

recruited counsel did in case no. 13-cv-849.

       There is no question that pro se litigants are not as skilled as trained lawyers and

therefore struggle with many of the tasks associated with litigating a lawsuit. But a relative lack

of skill is not reason alone to recruit counsel, and as I have previously explained to Zach, the

court simply does not have enough lawyers willing to take cases pro bono to recruit them for

every case. I remain sympathetic to Zach’s medical condition, lack of training, and lack of

funds, but I will not reverse course on my previous decisions to deny his motions for

recruitment of counsel, at least for now. Zach’s motion confirms that he is capable of presenting

his thoughts in written form. And I still cannot tell that his cases will be too complex, because

I do not yet know precisely what issues the parties are disputing. It is my assumption that

defendants will file a motion for summary judgment in each case. Zach should do his best to

respond to those motions, and the parties’ summary judgment briefing should make clear

whether there truly are issues that are too complex for Zach to handle himself. The most

important part of Zach’s tasks at the summary judgment stage will be to explain exactly what


                                                2
defendants did to harm him, and how he knows that they intentionally acted with nefarious

motives to harm him.

       One final point. Zach states that he rescheduled an October 2018 surgery for spring

2019 because he did not know whether the court would grant him counsel or otherwise

accommodate his medical issues. I will reiterate what I previously told Zach about his medical

problems: if he faces particular periods of time in which he will be incapacitated, he should

inform the court and I will consider extending deadlines to accommodate him. In the future,

he should not delay scheduled medical care on account of these lawsuits. He should explain to

the court how his schedule is affected by medical treatment and ask for extension of the

pertinent deadlines.



                                          ORDER

       IT IS ORDERED that plaintiff Thomas W. Zach’s motion for reconsideration of the

denial of his motions for the court’s assistance in recruiting him counsel is DENIED.

       Entered October 12, 2018.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              3
